﻿On behalf of the people and the Government of Honduras, I should like to express to the President our congratulations on his election to stewardship over the work of the current session of the General Assembly. The international community, in entrusting so delicate a set of responsibilities to him, has paid a well-deserved tribute to his personal merits as well as to Saudi Arabia, which only a few months ago successfully defended its threatened sovereignty.
I should like to place on record the appreciation of the Government of Honduras for the direct, effective and unceasing work done by the Secretary-General, Javier Peres de Cuellar, in carrying out his highly responsible tasks. I should also like to congratulate the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania on their admission to membership of the United Nations. Their participation will undoubtedly contribute to the renewal of criteria and mechanisms, thus furthering the full realisation of the principles and objectives enshrined in the Charter.
In welcoming the Baltic States, we can do no less than express our satisfaction at witnessing an act of historic reparation of great significance to the active reality of an international order based on law and justice. Lithuania, Estonia and Latvia were absorbed by the Soviet Union by an act of force during the turmoil of the Second World War. Their forcible annexation was something which, sooner or later, had to be subjected to the sole proof of legitimacy the modern world knows: self-determination for its peoples, freely expressed under clear and objective rules and guarantees.
This is indeed what did take place throughout 1990 and 1991 and these fundamental facts, this exercise of fundamental rights, are indeed what the central authorities of the Soviet Union and the international community have recognised. It is the right approach, and it is the approach which our Organization should not only encourage, but rather resolutely promote by all the political, legal and economic means at its disposal. The admission of the Republic of Korea is also an act of justice; as the Korean people has offered continual proof of its adherence to the democratic ideal, and as this friendly, peace-loving nation, despite the vicissitudes to which its geopolitical situation has subjected it in the strategic confrontation between the great Powers, has managed to move forwards with evident prosperity and its own identity, which fully justify its incorporation as a new Member of the United Nations.
We are sure that the simultaneous admission of the two Korean States will be grounds for optimism for the dialogue on reunification and peaceful coexistence that the authorities of the two States are conducting and for a peaceful solution to the disputes separating them.
The transformation in the world scene is taking place because of a radical change in political perceptions. This new vision has led, as a consequence, to concepts which are linked not only with the internal economic production systems of States and the representativity of their Governments but also with national autonomy and identity, which help to forge a new and just geopolitical system. All this has paved the way for an unprecedented advance in the world-wide consolidation of democracy.
The recent events in the Soviet Union are further proof of these trends. My Government places on record its support for, and satisfaction at, the display of commitment to the ideals of democratic change by the Russian people and reaffirms its full readiness to develop greater ties of cooperation with the Soviet Union and with the sovereign States of the Union.
The United Nations, because of its universal nature, has taken the lead in seeking to keep the development of these political phenomena within the framework of the aims and principles set out in its Charter. When far-reaching questions arise within various Member States of our Organisation about the new destinies their peoples wish to forge, and when bilateral and regional relations go through acute crises in the quest for a new order based on justice and equity, the United Stations Charter gives us the lasting principles which afford us the right solutions to the difficulties which arise.
This is the best moment for us to support the Secretary-General in his initiative to enable the United nations to practice real preventive diplomacy as an active part in forming and maintaining the new international order.
Also, my Government would like to express its gratitude for the role the United Nations is playing through its peace-keeping missions. The operations the Organisations has carried out in this field have led to a reduction in tensions and are helping to establish the necessary climate of confidence to master the sensitive situations which periodically occur in various regions.
The Government of Honduras is participating in the United Nations Mission for the Referendum in Western Sahara, which is supervising the organization of the referendum to be held in the Western Sahara. The confrontation that has occurred in that territory must thus give way, with the help of the United Nations, to a political solution in which the will of the people is expressed by a vote under international supervision.
In the context of current international problems, the series of conflicts subsumed under the heading "Middle East" has over time come to be seen not only as extremely delicate but sometimes as almost impassable to resolve. In our judgement, the emotional burden created by various persecutions, wars, territorial conflicts and strategic considerations in a bipolar world used to contribute, among other factors, to frustrating initiatives aimed at rapprochement and any realistic search for lasting peace in that region. Today, by contrast, the Middle East is also seeing emerge the outlines of solutions under the auspices of this Organization. The convening of a conference with wide-ranging participation - aimed at helping both the Israeli and the Arab sides involved tackle existing disputes - is gaining increasing acceptance as the best and most integral way of achieving peace and reconciliation in that region.
Meanwhile, in South Africa, new political steps have brought about the formal dismantling of the apartheid laws. This is a positive development that must be seen through to effective completion via practical measures that have real impact on the vast majority of the population. Above all, there must be a deepening of the dialogue between the Government and the African National Congress with a view to ensuring an orderly transition to a society of greater justice and shared prosperity.
In Central America, the United Nations contribution to peace has been timely and invaluable. The socio-political problems faced by certain countries, together with tensions between States that reflect the East-West conflict in the area, triggered an acute crisis in the 1980s that posed a real threat to regional and international peace and security. In that context, Honduras promoted from the outset greater and effective participation by third countries and the United Rations towards a solution to the Central American crisis.
In 1991, because of firm abidance by commitments made by the Presidents of the five countries of the Esquipulas process, and through the establishment (f democracy in all the Central Americas countries, it can be said that the phase of confrontation has given way to understanding and cooperation.
The Government of Honduras resolutely supports progress made in that context last week and yesterday within the framework of the dialogue for peace, justice and democracy in El Salvador. We are firmly committed to the idea that the accords that have been negotiated between the Government headed by President Cristiani and the Frente Farabundo Marti should be consolidated. We hope there will soon be a cease-fire and that the reconciliation for which the Salvadorian family strives will be fully achieved, so that within that neighbouring nation a democratic and tolerant society will take root, thus expressing the dedication and hard work of the Salvadorian people.
Towards that end, the presence in Central America of the United Rations continues to be necessary. The work of the United Nations Observer Mission in El Salvador (OKUSAL) is crucial to ensure compliance with the accords worked out between the Government and the Frente Farabundo Marti in connection with human rights and a future verification of the cease-fire. Moreover, my Government maintains that we must keep United Nations observers in certain border areas between El Salvador and Honduras. That is why, along with the other Central American Governments, we would like to request the extension for another six months of the mandate of the United Nations Observer Group in Central America (ONUCA). The United Nations participation is thus not confined merely to monitoring compliance with certain commitments which the Central American Governments assumed via the Esquipulas IT accords; it also involves the adoption of approaches to resolve El Salvador's domestic problems, a contribution which the Government of Honduras supports.
In the specific field of Central American security, the Security Commission that has been meeting, with United Nations participation on an observer basis, has not made the progress my Government had hoped for. Because of the persistence of armed conflict, there has been a delay in handing over an inventory of installations and armaments on the part of the military and security forces in each country. In Honduras' case, such an inventory was submitted on 6 June to the Secretary-General of the United Nations as well as to the Secretary-General of the Organisation of American States. Beyond that, we must study and adopt machinery that will ensure a military balance among the States of the region.
In this context, my Government has taken the initiative to propose to our Central American neighbours a comprehensive draft regional security treaty, a document that was taken note of by the Central American Presidents at the tenth regional summit conference held from 15 to 17 July this year. It has been the subject of negotiation since then with a view to the adoption, before the end of this year, of a pertinent instrument on the subject. The task of bringing peace to Central America will never be complete if the leaders and their peoples do not manage to meet and master the major challenges facing us as we seek to achieve sustained economic development in the context of societies in which social justice, liberty, democracy and development will be indestructible pillars of independence and sovereignty.
The President of Honduras, Rafael Leonardo Callejss, together with the Presidents of the other five Central American countries, has therefore been promoting economic integration in Central America to the greatest possible extent. Effective steps have been taken to ensure that, within an appropriate institutional framework and with the support of the international community, as well as the active involvement of entrepreneurs and workers as economic protagonists, we might arrive relatively soon at a standardization and progressive reduction of tariffs vis-à-vis the outside world. He also seek to establish intensive programmes of industrial conversion and an accelerated liberalization of intra-Central American trade involving industrial and agricultural products, along with a progressive integration of financial services.
The economic structural adjustments to which we are committed make genuine international solidarity more necessary than ever before. Should patterns of economic behaviour based on statistics alone continue to emerge, each country and the international community as a whole will face an era of greater distrust and despair. Economic discipline, in this global contact, must be diversified and corrected through programme of social cooperation, and there must be a fast method of disbursing official loans, along with greater participation In developing countries by the financial and entrepreneurial sectors of the industrialised world. South-South cooperation must also be channelled towards more practical goals. Better means must be devised to allow us to share our experience better and use our respective competitive advantages to the best effect.
Generally speaking, my Government hopes to see a constructive dialogue between North and South that would lead us towards an all-encompassing strategy based upon consensus which would guarantee real progress towards the attainment of the goals we have sat for our countries by the year 2000.
Consistent with these aspirations and these responsibilities, the Government of Honduras is organising a Central American presidential summit meeting, to be held in my country next December, focusing on social matters and questions relating to children. He are convinced that at that time we shall be able to work out a strategy for human development in Central America which, besides involving a commitment to dealing with the traditional problems of poverty, malnutrition, illiteracy, school abandonment and unemployment, will come to grips with the deterioration of people's living conditions through the effects of drugs and the degradation of the environment.
In Honduras we have established a broad-ranging programme aimed at achieving social equity, including programmes to assist mothers who are heads of families, a social fund for housing, a large-scale programme for construction of classrooms with the appropriate furniture, and also the Honduran Social Investment Fund. The last-named institution has in recent 
months succeeded in resolving enormous problems facing communities and municipalities in Honduras with the use of local labour and technical advice from our own national experts. It enjoys an excellent reputation internationally, which makes it easier for it to gain access to resources from abroad for its human development projects.
We are also keenly aware of the support that must be given to the forthcoming Earth Summit, as the United Nations Conference on Environment and Development, to be held in Rio de Janeiro from 1 to 12 June 1992, has been called. He are aware of the close relationship between economic development and the environment and consequently we are taking an active part in defining the basic principles that are to govern the economic and ecological behaviour of peoples and nations for ensuring a common future.
We realise that we developing countries must not make the same mistakes as the developed countries have made as regards the negative impact productive activity has had upon the environment. However, the progress and further development of the industrialized countries must not be pursued at the expense of the well-being and flourishing of our peoples. It is here that the concept of shared responsibility and international solidarity finds its first application.
As regards the regional agenda, Honduras, with its neighbours in Central America, is striving to improve the environment, by means of reforestation and protection of tropical forests, and also through a number of other measures, particularly in those areas where refugees and those displaced by the crisis of the 1980s were settled and where there have been difficulties in regard to the preservation of the environment. My Government has also assumed its responsibility for the preservation of the biosphere of the Platano River, in
northern Honduras, a heritage of mankind, according to a resolution of the United Nations Educational, Scientific and Cultural Organisation, and the second most important reservoir of natural oxygen in Latin America after the Amazon region, according to a statement of the United Nations Environment Programme.
As we approach the end of this century, our Organisation will be marking its fiftieth anniversary. In view of the trends of population growth in a world where natural resources are becoming more and scarcer and where technology, although it increases productivity, can also seriously harm the environment, we must stay alert. It must be understood that cooperation and solidarity between the developed North and the developing South must he the framework for our efforts for the new millennium. Let the commitment to renewed cooperation and solidarity be one of the fundamental guidelines for the United Nations for the decade now beginning. Let us endeavour thus to make possible the attainment of the noble goals set forth in the Charter of our Organization.
